Citation Nr: 0633885	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his bilateral carpal 
tunnel syndrome was caused by his duties as a machinist over 
a more than 20 year period of time while on active duty.  His 
DD Form 214s starting in 1968 confirm his occupational 
specialty as submarine repairman.  The post-service medical 
evidence of record includes a Naval Medical Center nerve 
conduction study and electromyography (EMG), which resulted 
in a diagnosis of bilateral carpal tunnel syndrome in 
December 2002.  The record also indicates that the veteran 
worked as a mechanic after service.  

In view of the foregoing, the Board finds that there is a 
duty to provide the veteran with a VA examination that 
includes an opinion addressing the question of whether his 
carpal tunnel syndrome is linked to his in-service duties as 
a mechanic.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

At a December 2003 Decision Review Officer (DRO) conference 
the veteran reported that he first started to receive 
treatment for his carpal tunnel syndrome following his 1988 
separation from military service in approximately 2001 and 
this treatment was rendered at the Balboa Naval Medical 
Center.  He also reported he received physical therapy at the 
La Jolla VA Medical Center in approximately 2002.  A review 
of the treatment records from both of these facilities are 
negative for any findings relating to carpal tunnel syndrome 
prior to December 2002.  Therefore, on remand, the RO should 
obtain and associate with the record any outstanding post-
July 2001 records of the veteran's from these facilities.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2).  

The veteran should also be notified that the record is devoid 
of any relevant medical records for the first 14 years 
following his separation from military service.  He should be 
requested to file with VA the names and addresses of any 
healthcare professionals that provided him with treatment for 
carpal tunnel syndrome during this time.  The AMC/RO should 
secure all identified medical records.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1)(2) (2006).

Accordingly, the appeal is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The AMC/RO should contact the veteran 
and notify him that the record is devoid 
of any relevant medical records for the 
first 14 years following his separation 
from military service.  He should be 
invited to file with VA the names and 
addresses of all healthcare professionals 
that provided him with treatment for 
carpal tunnel syndrome during this time.  
The AMC/RO should secure all identified 
medical records.  

2.  After obtaining any needed 
authorizations, the AMC/RO should obtain 
and associate with the claim's file all 
of the veteran's post-July 1988 treatment 
records that have not already been 
associated with the record from all newly 
identified locations, to include any 
post-2001 treatment records from the 
Balboa Naval Medical Center and the La 
Jolla VA Medical Center that may be 
available.  

As to all Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing and 
a memorandum of unavailability should be 
associated with the claim's file.  As to 
all other records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a VA neurological 
examination for the purpose of 
determining the approximate onset date or 
etiology of his carpal tunnel syndrome.  
The claim's folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to the following:

Is it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
carpal tunnel syndrome in either 
upper extremity began during service 
or as the result of his duties as a 
mechanic over a greater than 20 year 
period of active duty?

In providing the above opinions, the 
physician should take into account the 
veteran's in-service and post-service 
work history.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

